Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are cancelled.
 Claims 24, 30, 35, 40, 44 and 45 are amended.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
The applicant’s representative argued that Dhar received UDP is not in serial format, rather it is well known in the art that the UDP network packet is in serial format and for that reason Dhar fails to convert from a first format to a second format.
Dhar receives UDP packets at port 302-1 by a MAC controller. The BMC 314 formats the packet into a serial format. And by the analysis of applicant’s representative if the UDP is serial, the BMC should not at all format them into serial format?
Furthermore, the BMC convert the UDP packets into a serial format:
[0026] “BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, CPU 308 reboots with the upgraded firmware or software image written to memory 322.”

[0032] “BMC 314 receives this command as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is transmitted to CPU 308. Device 300/400 then receives the firmware or software image for upgrade (506). The firmware or software image may be received by access port 302-1 from a network such as the internet and may be a UDP network packet. BMC 314 receives the firmware or software image as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is written to memory 322 by controller 326 once multiplexer 320 has given access to memory 322 to BMC 314”;

There is no direct communication between host device 14 and flash memory 8a. host device interface is JTAG and flash memory interface is SPI. An adapter component 2 is disposed between host device 14 and flash memory 8a to map and convert any data from JTAG format into SPI format and vis versa (Bidirectional communication). 


    PNG
    media_image1.png
    514
    604
    media_image1.png
    Greyscale


After the FPGA 2 is configured, the FPGA configuration logic essentially becomes an SPI serial flash programmer. The host programming device 14 then provides the contents to be programmed into the attached memory device 8a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6a. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8a. Communication is made between the FPGA 2 and SPI flash 8a using the SPI interface 6a, as opposed to a JTAG interface 4.
Claim Objections
Claims 35-44 are objected to because of the following informalities:  Claim 35 recites: “One or more non-transitory machine-readable storage media” in line 1 while claims 36-44 recites “The one or more machine-readable storage media of claim 35” in line 1 respectively. There is inconsistency in terminology between independent claim and dependent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 27, 30-32, 34-35, 37, 40-42, 44-45 and 47 are rejected under 35 U.S.C. 103 as being un-patentable over Dharmadhikari et al (US20140101653A1) hereinafter “Dhar” in view of Knapp et al (US7454556B1) hereinafter “Knapp”.

As per claim 24 Dhar discloses a compute device comprising:
first circuitry:
[0026] Fig. 3 and “In operation, a user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322. 

second circuitry connected to the first circuitry through a first data path:
[0025] Device 300 also includes a baseband management controller (BMC) 314 that is coupled to MAC controller 306 and CPU 308. BMC 314 is a microcontroller that provides management capabilities for device 300 according to the IPMI standard. 
…Returning to FIG. 3, BMC 314 is coupled to MAC 306 via a side-band coupling 316 and is coupled to CPU 308 via a serial coupling 318 through multiplexer 320

and a firmware memory connected to second circuitry through a second data path:
[0025] “Returning to FIG. 3, BMC 314 is coupled to MAC 306 via a side-band coupling 316 and is coupled to CPU 308 via a serial coupling 318 through multiplexer 320. Multiplexer 320 may be configured to allow either CPU 308 or BMC 314 to access memory 322.”

wherein the first circuitry is to: 
receive, from a remote compute device, a request to update firmware of the compute device, wherein the request includes updated firmware:
 [0026] in operation, an user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322.
[0032] “As shown in FIG. 5, method 500 begins when device 300/400 receives a request to establish a remote management session (502). The request to establish a remote management session may be received from a remote terminal communicating over a network such as the internet. Moreover, the request may be a UDP network packet received by access port 302-1”.

and send, in response to receipt of the request and in a first format, a write request to the second circuitry:
 	[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the IPMI commands from the UDP network packets and formats them to a serial format. 

And the second circuitry is to:
 convert the write request from the first format to a second format:
 [0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322.
	[0032] “BMC 314 receives this command as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is transmitted to CPU 308.
…
 	BMC 314 receives the firmware or software image as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is written to memory 322 by controller 326 once multiplexer 320 has given access to memory 322 to BMC 314.”;

and send the converted request to the firmware memory to write the updated firmware to the firmware memory:
 [0026] “The new image may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306. MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322 “;  

But not explicitly:
Wherein the firmware memory is responsive to messages in the second format;
Knapp discloses:

Wherein the firmware memory is responsive to messages in the second format;
Col 5 line 50-55 “The host programming device 14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8 use SPI command. The component 2 is a bridge between the host 14 and attached memory 8. The communication between component 2 and host is through JTAG interface 4 and the communication between component 2 and memory 8 is through SPI as in fig. 3.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 25, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
wherein the firmware memory is to write the updated firmware to the firmware memory:
[0025]” Moreover, controllers 324 and 326 may be configured to interface with memory 322 through multiplexer 320 for programming memory 322 to upgrade existing firmware or software images such as a bootloader or an operating system. Controllers 324 may receive instructions from CPU 308 for writing the firmware or software images to memory 322”.

As per claim 27, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
 wherein the compute device further comprises circuitry to send, before the compute device has been booted, a request to the remote compute device for a firmware update;
 [0030]” After the upgraded firmware or software has been written to the specified partition of memory 322, the user will transmit additional IPMI management commands to BMC 314, which are received by port 302-1 and transmitted through MAC controller 306 that include commands to turn power back on to CPU 308. BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, programmable logic 402 reboots with the upgraded firmware or software image from memory 322.”


As per claim 30, the rejection of claim 27 is incorporated and furthermore Dhar does not explicitly discloses:
 wherein the first circuitry is further to send a read request to second circuitry to read data from the firmware memory;
and the second circuitry is further to send read data from the firmware memory to the first circuitry in response to the read request:
Knapp discloses:
wherein the first circuitry is further to send a read request to second circuitry to read data from the firmware memory;
col 7 line 12-34” Like the SPI flash, the parallel flash 8b can be programmed with FPGA configuration data and user data, including such things as serial numbers, ID codes, Ethernet MAC Ids, and instruction code for an embedded controller or controllers. In one embodiment, if the attached flash memory 8b supports a Common Flash Interface (CFI), then the FPGA-based flash programmer would read programming parameters directly from the parallel flash 8b and optimize the programming timing. If needed, the FPGA 2 can communicate status of the programming process to the intelligent host 14 via the JTAG-based serial channel. Once the programmer 14 writes and verifies the new contents to the parallel flash memory 8b, then the FPGA 2 can be forced to reconfigure, causing the FPGA 2 to load its configuration data from the parallel flash memory 8b. This may be performed from within the FPGA 2 using a JTAG JPROG_B command

and the second circuitry is further to send read data from the firmware memory to the first circuitry in response to the read request:
col 7line 12-34” Like the SPI flash, the parallel flash 8b can be programmed with FPGA configuration data and user data, including such things as serial numbers, ID codes, Ethernet MAC Ids, and instruction code for an embedded controller or controllers. In one embodiment, if the attached flash memory 8b supports a Common Flash Interface (CFI), then the FPGA-based flash programmer would read programming parameters directly from the parallel flash 8b and optimize the programming timing. If needed, the FPGA 2 can communicate status of the programming process to the intelligent host 14 via the JTAG-based serial channel. Once the programmer 14 writes and verifies the new contents to the parallel flash memory 8b, then the FPGA 2 can be forced to reconfigure, causing the FPGA 2 to load its configuration data from the parallel flash memory 8b. This may be performed from within the FPGA 2 using a JTAG JPROG_B command.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 31, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
wherein to receive the request to update the firmware of the compute device comprises to receive the request when the compute device has not been booted:
[0027] Since BMC 314 and CPU 308 have separate power supplies, an upgrade may performed with CPU 308 powered down and device 300 using BMC 314 as a processor to minimize the chance of the upgrade going wrong and bricking device 300. Further, since BMC 314 remains powered during the upgrade process, device 300 continues to operate normally. For example, if device 300 is a L2 switching device, device 300 may continue to perform L2 forwarding while CPU 308 is powered down and the image is being upgraded.  

As per claim 32, the rejection of claim 31 is incorporated and furthermore Dhar discloses:
Circuitry to boot the compute device with the updated firmware.  
[0026] “BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, CPU 308 reboots with the upgraded firmware or software image written to memory 322.”


As per claim 34, the rejection of claim 24 is incorporated and furthermore Dhar discloses:
Convert the request to a Serial Peripheral Interface (SPI) format.
[0026] “BMC 314 receives these commands as network packets, converts them to serial data, and transmits the commands to CPU 308 over serial coupling 318 through multiplexer 318. When CPU 308 receives power, CPU 308 reboots with the upgraded firmware or software image written to memory 322.
Examiner interpretation:
The memory 322 is an FPGA or CPLD.

But not explicitly:
 
Converting from JTAG format to SPI format

Knapp discloses:

Converting from JTAG format to SPI format


Col 5 line 50-55 “The host programming device 14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8a use SPI command through interface 6a. the component 2 that’s bridges between memory 8a and host device 14, receives data from JTAG interface and adapts/converts/maps/formats to SPI format in order to program memory 8a.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 35, Dhar discloses one or more Non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: 
4Docket: AA5772-PCT-US receive, from a remote compute device, a request to update firmware of the compute device; wherein the request includes updated firmware;
[0026]”in operation, a user at a terminal coupled to a network or the internet may transmit IPMI management information over internet protocol (IP) to device 300. This IPMI information may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306, and include commands for powering off CPU 308 and for upgrading the image stored in memory 322.
…
Alternatively, the upgraded image received from the user may have the particular partition specified in the network packet”;
[0032] “As shown in FIG. 5, method 500 begins when device 300/400 receives a request to establish a remote management session (502). The request to establish a remote management session may be received from a remote terminal communicating over a network such as the internet. Moreover, the request may be a UDP network packet received by access port 302-1”.

and send, in response to receipt of the request and in a first format, a write request:
[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the IPMI commands from the UDP network packets and formats them to a serial format. 

convert, the write request from the first format to a second format:
[0026] “MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322.
 	[0032] “BMC 314 receives this command as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is transmitted to CPU 308.
…
 	BMC 314 receives the firmware or software image as a UDP network packet from access port 302-1 following a routing by MAC controller 306 and converts the network packet into a serial command that is written to memory 322 by controller 326 once multiplexer 320 has given access to memory 322 to BMC 314.”;

and send, the converted request to the firmware memory to write the updated firmware to the firmware memory:
[0026] “The new image may be packaged as UDP network packets and received at access port 302-1 and sent to MAC controller 306. MAC controller 306 will then analyze the MAC address of the received network packets and route over side-band coupling 316 to BMC 314. BMC 314 unpacks the new image for upgrading device 300 from the UDP network packets and formats them to a serial format, which is then transmitted to multiplexer 320 over serial coupling 318. Consistent with some embodiments, BMC, or more particularly, controller 326, has analyzed the partitioning of memory 322 so that controller 326 is able to specify the particular partition to which the upgraded image is to be written within memory 322 “;  

But not explicitly:
wherein a firmware memory of the compute device is responsive to messages in the second format;
Knapp discloses:
wherein a firmware memory of the compute device is responsive to messages in the second format:
Col 5 line 50-55 “The host programming device 14 then provides the contents to be programmed into the attached memory device 8 a via the JTAG-based serial communications port that includes JTAG port 4 and SPI interface 6 a. Likewise, the FPGA is able to communicate status to the intelligent host via the JTAG and SPI based channel. The host device 14 both writes and verifies the new data contents of the SPI flash memory 8 a”;.

Examiner interpretation:
The component 8 use SPI command. The component 2 is a bridge between the host 14 and attached memory 8. The communication between component 2 and host is through JTAG interface 4 and the communication between component 2 and memory 8 is through SPI as in fig. 3.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

As per claim 40, the rejection of claim 35 is incorporated and furthermore Dhar does not explicitly discloses:
send, a read request to read data from the firmware memory; and 
5Docket: AA5772-PCT-US send, read data from the firmware memory in response to the read request.
Knapp discloses:
send, a read request to read data from the firmware memory; and 
5Docket: AA5772-PCT-US send, read data from the firmware memory in response to the read request.
Col 7 line 22-32” In one embodiment, if the attached flash memory 8b supports a Common Flash Interface (CFI), then the FPGA-based flash programmer would read programming parameters directly from the parallel flash 8b and optimize the programming timing. If needed, the FPGA2 can communicate status of the programming process to the intelligent host 14 via the JTAG based serial channel. Once the programmer 14 writes and verifies the new contents to the parallel flash memory 8b, then the FPGA2 can be forced to reconfigure, causing the FPGA 2 to load its configuration data from the parallel flash memory 8b. This may be performed from within the FPGA2 using a JTAG JPROG B command.

Examiner interpretation: Mac 306 and controller of BMC 326 can also provide a bidirectional communication in relation to data from/to memory 322 of fig.3/4.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Knapp into teachings of Dhar to permit and effectively program the memory device through the JTAG interface of the component even through the attached memory device does not have JTAG interface, and to reduces data bandwidth requirements for reducing overall programming time for the memory device. Configuring configurable logic of a component to form a configured non-JTAG interface to enable programming of the memory device, configuration being performed by providing configuration data through a JTAG interface to the component [Knapp et al 7,454, 556].

Claims 37, 41, 42, 44 are the one or more non-transitory machine-readable storage media claims corresponding to device claims 27, 31, 32, 34 and rejected under the same rational set forth in connection with the rejection of claims 27, 31, 32, 34 above. 
Claims 45, 47 are method claims corresponding to the one or more non-transitory machine-readable storage media claims 35, 37 and rejected under the same rational set forth in connection with the rejection of claims 35, 37 above. 

Claims 26, 28-29, 33, 36, 38-39,43, 46 and 48 are rejected under 35 U.S.C. 103 as being un-patentable over Dharmadhikari et al (US20140101653A1) hereinafter “Dhar” in view of Knapp et al (US7454556B1) hereinafter “Knapp” and Mihm et al (US 20050229173A1) hereinafter “Mihm”.

As per claim 26, the rejection of claim 24 is incorporated and furthermore Dhar does not explicitly discloses:
wherein to write the updated firmware to the firmware memory comprises to write an updated basic input/output system (BIOS) to the firmware memory;
Mihm discloses:
wherein to write the updated firmware to the firmware memory comprises to write an updated basic input/output system (BIOS) to the firmware memory;
[0019] In one embodiment, it is determined that the BIOS firmware image on server A 110a requires an update, possibly because it is invalid or corrupted. For purposes of this discussion, the system with the corrupted BIOS code which broadcasts a request for verified code is called the "recipient" system. The responding system is called the "donor" system. Server 110a may broadcast a message over one or more of the available networks. In one embodiment, the system administrator may pre-select which types of networks may be used to broadcast this message. The message sent by server A 110a is a request for a new BIOS firmware image. The message typically includes data identifying the requesting server (recipient) which may include the server's IP address and/or a digital signature, the version of BIOS firmware image requested and server type. In some embodiments, the recipient server may also send other information such as to identify the existing problem, an identifier for a preferred donor, and/or authentication information.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a copy of the current BIOS image from the BIOS chip when executed at the CPU. The copy of the current BIOS image is sent as the failover backup image to the service processor through the system interface. The copy of the failover backup image is received from the SP through the system interface and stores the copy of the BIOS image in the memory. The current BIOS image stored in the BIOS chip is replaced with the copy of the failover backup image stored in the memory.

As per claim 28, the rejection of claim 27 is incorporated and furthermore Dhar does not explicitly discloses:
wherein the circuitry is further to determine whether the compute device is unable to boot and wherein to send the request to the remote compute device comprises to send, in response to a determination that the compute device is unable to boot, the request to the remote compute device.  
Mihm discloses:
wherein the circuitry is further to determine whether the compute device is unable to boot and wherein to send the request to the remote compute device comprises to send, in response to a determination that the compute device is unable to boot, the request to the remote compute device.  
[0025] “Again, if the image is valid and an updated image is not required, as determined in block 205, then the operational code is loaded and the recipient system continues to boot in block 207. If the recipient system verifies that its BIOS code is corrupt or bad, and rebooting is not an option or maximum reboots have been attempted, the BMC may broadcast a message declaring that it needs a new BIOS code image in block 209. Other "donor" systems (110b-f and 120) on the communication network may receive the broadcast message (block 251) and validate the received request to see if the request matches their parameters”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a new BIOS image from a predetermined location and updates the BIOS image accordingly using an out-of-band message exchange

As per claim 29, the rejection of claim 27 is incorporated and furthermore Dhar does not explicitly discloses:
wherein to send the request to the remote compute device comprises to send the request to a management server of a data center in which the compute device is located.  
Mihm discloses:
wherein to send the request to the remote compute device comprises to send the request to a management server of a data center in which the compute device is located.  
[0022]”It will be apparent to one of ordinary skill in the art that many message formats may be implemented. Part of the message may identify specifics about the needed BIOS code, e.g., version or model or part number, etc. In the example shown in FIG. 2, the message is transmitted over a network to systems 110b-f, as well as the management console 120. The first system to respond may be the one to negotiate. In another embodiment, there is a policy on the corrupted machine to decide with whom to negotiate. The policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the BIOS image because a version update is what corrupted it. This preference may be configured as a policy

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a new BIOS image from a predetermined location and updates the BIOS image accordingly using an out-of-band message exchange. The preferred location is chosen based on policy and the policy will typically pick the best match.

As per claim 33, the rejection of claim 34 is incorporated and furthermore Dhar discloses:
wherein to receive the request to update the firmware of the compute device
[0025]”Moreover, controllers 324 and 326 may be configured to interface with memory 322 through multiplexer 320 for programming memory 322 to upgrade existing firmware or software images such as a bootloader or an operating system. Controllers 324 may receive instructions from CPU 308 for writing the firmware or software images to memory 322”.

But not explicitly:
 comprises to receive a request to update a basic input/output system (BIOS) of the compute device.  
Mihm discloses:
to receive a request to update a basic input/output system (BIOS) of the compute device:
[0019] In one embodiment, it is determined that the BIOS firmware image on server A 110a requires an update, possibly because it is invalid or corrupted. For purposes of this discussion, the system with the corrupted BIOS code which broadcasts a request for verified code is called the "recipient" system. The responding system is called the "donor" system. Server 110a may broadcast a message over one or more of the available networks. In one embodiment, the system administrator may pre-select which types of networks may be used to broadcast this message. The message sent by server A 110a is a request for a new BIOS firmware image. The message typically includes data identifying the requesting server (recipient) which may include the server's IP address and/or a digital signature, the version of BIOS firmware image requested and server type. In some embodiments, the recipient server may also send other information such as to identify the existing problem, an identifier for a preferred donor, and/or authentication information.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Mihm into teachings of Dhar to retrieve a copy of the current BIOS image from the BIOS chip when executed at the CPU. The copy of the current BIOS image is sent as the failover backup image to the service processor through the system interface. The copy of the failover backup image is received from the SP through the system interface and stores the copy of the BIOS image in the memory. The current BIOS image stored in the BIOS chip is replaced with the copy of the failover backup image stored in the memory.
Claims 36, 38, 39, 43 are the one or more non-transitory machine-readable storage media claims corresponding to device claims 26, 28, 29, 33 and rejected under the same rational set forth in connection with the rejection of claims 26, o8, 29, 33 above. 
Claims 46, 48 are method claims corresponding to the one or more non-transitory machine-readable storage media claims 36, 38 and rejected under the same rational set forth in connection with the rejection of claims 36, 38 above. 
Pertinent arts:
US 20170010899 A1:

In response to one of a system management requests received by a management controller or user input indicative of a task received during boot, downloading, by a basic input/output system (BIOS), from a network database communicatively coupled to the network interface, one or more executable modules for completing a system management request or a task.

WO 2018064100 A1:

The host logic can include a management function accessible via the host interface. The management function can be adapted to cause the reconfigurable logic region to be configured with the application logic in response to an authorized request from the host interface. The host logic can include a data path function accessible via the host interface. The data path function can include a layer for formatting data transfers between the host interface and the application logic.
For independent claim 1 see for example [0019-0021].



Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/     Examiner, Art Unit 2191                                                                                                                                                                                                   /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191